Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a non-final office action upon examination of application number 17/125358.  After further consideration, claims 1-3, 5-8, 10-13 and 15-19 are pending and have been examined on the merits discussed below.
	
Applicant’s arguments with respect to rejections under 35 USC 102 have been fully considered and are persuasive.  The rejections under 35 USC 102 have been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 5-8, 10-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-3, 5-8, 10-13 and 15-19 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes.  More specifically, the steps of extracting structured data and unstructured data from one or more structured data sources and one or more unstructured data sources respectively, wherein the one or more structured and unstructured data sources are associated with the organization, and wherein the structured data comprise a plurality of structured datapoints, and wherein the unstructured data comprise a plurality of unstructured datapoints in a textual format; building a regression model on the plurality of structured datapoints of the structured data to determine a relationship of structured datapoints amongst the plurality of structured datapoints, wherein the regression model is built by: calculating skills metric, leaves metric, timesheet metric and compensation metric corresponding to skills data, leaves data, timesheet data, and compensation data respectively, calculating employee's engagement metric based on the skills metric, the leaves metric, the timesheet metric and the compensation metric, and calculating performance metric corresponding to the performance data; and correlating the employee's engagement metric with the performance metric in such a manner that the performance metric is represented as a linear function of the employee's engagement metric; 2AMENDMENT AND RESPONSEPage 3Serial Number: 17/125,358Dkt: 11378.1157US01 Filing Date: Dec 17, 2020creating a first profile of the employee based on the relationship determined amongst the plurality of structured datapoints, wherein the first profile indicates employee's engagement vis-a-vis the plurality of structured datapoints; creating a second profile of the employee by: applying a natural language processing (NLP) technique on the plurality of unstructured datapoints, selecting one or more words from each of the plurality of unstructured datapoints by using a prestored vocabulary, and assigning one or more scores, corresponding to the one or more words, indicating a sentiment level of the employee in context of corresponding each of the plurality of unstructured datapoints, wherein the second profile indicates behaviour of the employee towards the organization; and generating a matrix of the employee based on the first profile and the second profile, wherein the matrix comprises a plurality of zones in such a manner that each zone indicates information pertaining to sentiments comprising satisfaction level or dissatisfaction level of the employee towards the organization, and wherein the employee is mapped with at least one zone of the plurality of zones is a mental process that can be practically performed by a human using pen and paper.
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application. Independent claim 1, at most, involves a computer, but the abstract idea is not integrated into a practical application since using a computer as a tool to perform an abstract idea does not confer eligibility under 35 USC 101.  Similarly, independent claim 6 includes a processor and memory storing instructions that perform the method.  This amounts to instructions to perform the abstract idea using a computer, thus, the abstract idea is not integrated into a practical application. Independent claim 11 is directed to the non-transitory computer-readable medium including instructions to perform the abstract idea with a computer.  As stated above, instructions to perform an abstract idea using a computer does not integrate the abstract idea into a practical application.
Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense.  

  
The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.   Claims 2, 7 and 12 further limit the abstract idea and specify the sources of data which amounts to using a computer as a tool to perform the abstract idea.  The claims are not integrated into a practical application.  Claims 3, 5 8, 10, 13, 15-19 further limit the abstract idea without any additional elements that integrate the abstract idea into a practical application.

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683